Citation Nr: 0115235	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to January 22, 
1993, for service connection for schizophrenia.

2.  Entitlement to an effective date prior to January 22, 
1993, for a total rating due to unemployability caused by 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in October and November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In May 2000, the veteran had a hearing on his appeal at the 
RO, and in April 2001, he had a hearing before the 
undersigned member of the Board.


FINDINGS OF FACT

1.  The veteran did not appeal a January 1969 decision by the 
RO, which denied entitlement to service connection for 
psychiatric disability.

2.  In October 1999, the RO granted the veteran's claim of 
entitlement to service connection for psychiatric disability, 
specifically schizophrenia, and later assigned an effective 
date of January 22, 1993, the date of the receipt of the 
reopened claim.

3.  In November 1999, the RO granted the veteran's claim of 
entitlement to a total rating due to unemployability caused 
by service-connected disability, and later assigned an 
effective date of January 22, 1993, the date of the receipt 
of the claim.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 22, 
1993, for service connection for schizophrenia have not been 
met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(ii), (r) (2000).

2.  The criteria for an effective date prior to January 22, 
1993, for a total rating due to unemployability caused by 
service-connected disability have not been met.  38 U.S.C.A. 
§ 5110(b) (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating action in January 1969, the RO denied the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  The veteran was notified of that 
decision, as well as his appellate rights; however, he did 
not submit a Notice of Disagreement with which to initiate an 
appeal.  Accordingly, that decision became final.  
38 U.S.C.A. § 4005 (1964); 38 C.F.R. § 19.153 (1969). 

By a rating action, dated in October 1999, the RO found that 
the veteran had submitted new and material evidence with 
which to reopen his claim and granted entitlement to service 
connection for paranoid schizophrenia.  A 70 percent 
disability rating was assigned for that disorder, effective 
June 12, 1993.  The following month, the RO granted the 
veteran's claim of entitlement to a total rating due to 
unemployability due to service-connected disability.  In July 
2000, the RO adjusted the effective date for the total rating 
and for service connection for psychiatric disability to 
January 22, 1993. 

I.  Service Connection for Psychiatric Disability

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that 
rule applies if an application for benefits is received 
within one year from the date of the veteran's discharge or 
release from active service, and an award is made on the 
basis of that application (emphasis added).  In that 
situation, the effective date of the award is made 
retroactive to the day following the date of discharge or 
release from service.  38 U.S.C.A. 5110(b)(1). 

The veteran maintains that in November 1968, he submitted his 
original application for service connection for psychiatric 
disability and that service connection should, therefore, 
have been effective the day after the veteran's discharge 
from service.  Although the receipt of his original claim was 
well within the first year after his discharge from service, 
service connection was not granted on the basis of that 
application.  Rather, as noted above, that claim was denied 
in a January 1969 RO decision which became final. 

During his hearings, the veteran testified that he had been 
unable to appeal the January 1969 rating action, because of 
the extreme impairment caused by his psychiatric disability.  
However, there was no evidence on file at that time (and 
there has been none since) which showed that the veteran was 
incompetent or otherwise incapable of appealing that decision 
due to his psychiatric disability.  In fact, there is 
evidence that during the years after 1969, he pursued two 
appeals in which the Board denied entitlement to non-service-
connected pension benefits (August 1986 and June 1990).

Service connection for psychiatric disability was not granted 
until October 1999, when the RO determined that the veteran 
had submitted new and material evidence with which to reopen 
his claim.  Where, as here, new and material evidence is 
received to reopen a claim after a final disallowance, and 
that claim is granted (emphasis added), the effective date of 
that grant shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  

As noted above, in July 2000, the RO noted that the date of 
the receipt of the veteran's new claim of entitlement to 
service connection for psychiatric disability had been 
received on January 22, 1993.  The evidence shows that such 
date was many years after the service-connected psychiatric 
disability arose.  Accordingly, the RO assigned January 22, 
1993, as the date of entitlement to service connection for 
psychiatric disability.  In so doing, the RO also noted that 
the new claim received on that date had, in fact, been a 
claim of entitlement to non-service-connected pension 
benefits.  However, the RO recognized that a claim for 
pension benefits could be considered a claim for 
compensation.  38 C.F.R. § 3.151(a) (2000).

In a case such as this, where the facts are not in dispute, 
the law is dispositive of the issue.  That is, there is 
simply no legal basis on which the veteran can claim an 
effective date prior to January 22, 1993, for entitlement to 
service connection for psychiatric disability.  Accordingly, 
such cases must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II.  The Total Rating

The veteran also seeks an effective date prior to January 22, 
1993, for his total rating due to unemployability caused by 
service-connected disability.  During his hearings he 
testified that he had been unemployable due to psychiatric 
disability since he was discharged from service.  Therefore, 
he maintained that service connection for psychiatric 
disability and the total rating should have become effective 
the day after his separation from service.

As noted above, by a rating action in November 1999, the RO 
granted a total rating due to unemployability caused by 
service-connected disability.  As with the service-connected 
psychiatric disability, January 22, 1993 was ultimately 
assigned as the effective date.  That was the date of the 
receipt of the original claim for such benefits.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  
Although the evidence shows that the veteran had been 
unemployable long before January 22, 1993, the date of the 
receipt of his claim, the law clearly specifies that the 
latter date controls.  Indeed, there is simply no legal basis 
on which to grant an earlier effective date for his total 
rating.  As above, the law is dispositive of the issue; and, 
as such, the appeal must be denied.

III.  New Legislation

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In cases such as this, where the law, and not the facts, is 
dispositive of the issue, there is no amount of development 
which would allow the veteran to prevail.  Accordingly, there 
is no basis upon which to remand this case or otherwise 
develop the record.  See Sabonis, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefits flowing to the veteran are to 
be avoided).  


ORDER

Entitlement to an effective date prior to January 22, 1993, 
for service connection for schizophrenia is denied.

Entitlement to an effective date prior to January 22, 1993, 
for a total rating due to unemployability caused by service-
connected disability is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

